Case 3:19-cv-00665-MMD-WGC Document 37-6 Filed 05/17/20 Page 1 of 2

Exhibit 6

Exhibit 6
Case 3:19-cv-00665-MMD-WGC Document 37-6 Filed 05/17/20 Page 2 of 2

ote
& bYashoe County School District 54
W270. 425 East Ninth Screct + £0, Box 30425 * Reno, NV 89520-3425

Phone (775) 348-0260 * (775) 348-0304 * www.washoeschools.net

 

: Board of Trustees: Angela Tayloy, President * Katy Simon Holland, Vice President * Scott Kelley Clerk *
Debra Feemster * Veronica Frenkel* John Mayer * Malena Raymond * Traci Davis, Superintendent

May 17, 2017

HAND DELIVERED
Trina Olsen

RE: Notice of Temporary Reassignment to Traner MS

Dear Ms. Olsen:

Be advised, you are hereby being temporarily reassigned to Traner Middle School effective Thursday,
May 18, 2017, pending an investigation into allegations of misconduct on your part. This is not
disciplinary, but rather this temporary reassignment is for the protection of your rights as well as the
rights of students and staff at Hug High School. Be further advised, you must turn over to Principal
Lauren Ford all Hug High School property in your possession. If you need to enter Hug HS property for

any reason, you must contact me for approval.

You are further directed not to discuss this pending investigation with anyone (including District staff,
students and parents) except your WSPA representative.

Contact me with any questions.

Sincerely,

K poe leon y

Roger Gonzalez
Area Superintendent

ce Dawn Huckaby, Chief Human Resources Officer
Virginia R. Doran, Labor Relations Manager
Lauren Ford, Principal, Hug HS
Zach Lewis, Human Resources Technician

 

OLSEN 600222

 
